Citation Nr: 1440002	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  14-00 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for pleural plaques (claimed as asbestosis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


Ashley Martin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1950 to October 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this matter in March 2014.  As there has been substantial compliance with the remand directives, the Board may proceed with adjudicating the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

No functional impairment or symptoms have been medically attributed to the Veteran's service connected pleural plaques. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for pleural plaques have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.97, Diagnostic Code 6845 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The issue on appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for pleural plaques.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The RO has obtained all of the Veteran's service treatment, VA treatment, and private treatment records. 

The Veteran was also afforded a VA respiratory examination in August 2011.  During the examination, the VA examiner was unable to perform a PFT (pulmonary function test) due to the Veteran's dementia.  Therefore, in March 2014, the Board remanded this matter for an addendum opinion to address the current severity of the Veteran's pleural plaques.  An addendum opinion was obtained in March 2014.  Although the March 2014 VA examiner did not address all of the Board's remand directives, the VA examiner indicated that the Veteran's condition is asymptomatic and does not result in functional limitations.  As a result, the Board finds that the VA examiner substantially complied with its prior remand and that the record contains sufficient evidence to adjudicate the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, taken together, the August 2011 and March 2014 VA examiners reviewed the Veteran's claims file, the history of the Veteran, examined the Veteran, and included rationale for the conclusions reached.  The examination and addendum opinion are therefore adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

There is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 473.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's pleural plaques are rated under Diagnostic Code 6845 which contains a General Formula for Restrictive Lung disease which provides for ratings from 10 to 100 percent based primarily on the results of PFTs, specifically, Forced Expiratory Volume in one second (FEV-1), Forced Vital Capacity (FVC), and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)). 

In particular, a 10 percent rating will be assigned where there is FEV-1 of 71-to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 66-to 80 percent predicted. 

A 30 percent rating will be assigned where there is FEV-1 of 56-to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 56-to 65 percent predicted. 

A 60 percent rating will be assigned where there is FEV-1 of 40-to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40-to 55 percent predicted; or whether there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

A 100 percent rating will be assigned where there is FEV-1 less than 40 percent of predicted value, or the FEV-1/FVC is less than 40 percent, or DLCO (SB) is less than 40-percent predicted; or where there is maximum exercise capacity of less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or required outpatient oxygen therapy.

In addition, the Board notes that asbestosis may be rated under Diagnostic Code 6833 which provides that a 10 percent rating requires FVC [Forced Vital Capacity] of 75 to 80 percent predicted, or; DLCO (SB) [Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method] of 66 to 80 percent predicted. 

A 30 percent rating requires FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.

A 60 percent rating requires FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation. 

A 100 percent rating requires FVC less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires continuous outpatient oxygen therapy. 38 C.F.R. § 4.97, Diagnostic Code 6833 (2013).

Under 38 C.F.R. § 4.96(d), special provisions indicate that pulmonary function tests (PFT's) are required to evaluate respiratory conditions unless (i) the results of maximum exercise capacity test were of record and were 20 ml/kg/min or less; (ii) there was pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy; (iii) there was one or more episode of acute respiratory failure and (iv) when outpatient oxygen therapy was required. 

38 C.F.R. § 4.96 also provides that if a DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.  Similarly, when a maximum exercise capacity test is not of record, the disability may be evaluated based on alternative criteria.

Initially, the Board notes that the Veteran does not fall within the special provisions of 38 C.F.R. § 4.96(d), and thus, PFT and SB results are required to determine whether a compensable rating is warranted.  However, in this case, the August 2011 VA examiner was unable to perform a PFT due to the Veteran's dementia.  In March 2014, the Board attempted to obtain estimated PFT and SB results by remanding for an addendum opinion.  An addendum opinion was obtained in March 2014.  Although the VA examiner did not provide estimated PFT or SB results, she did provide an opinion on the Veteran's functional impairment.  Therefore, the Board finds that it may proceed with adjudicating the Veteran's claim without PFT or SB results as the record contains sufficient evidence to determine whether the Veteran is entitled to a compensable rating. 

Turning to the evidence of record, an August 2008 chest x-ray shows pleural thickening in both the right lateral and left lateral hemithorax.  A September 2008 chest x-ray also reveals calcified pleural plaquing in the lung bases.  

February 2010 imaging studies reflect evidence of asbestos exposure with parenchymal scarring in the middle lobe and superior segment of the right lower lobe. 

May 2010 to February 2011 private treatment records show no complaints of respiratory problems.  The records also reflect that the Veteran underwent respiratory evaluations and presented with a normal respiratory effort, normal to auscultation, clear to percussion and normal to palpation with no fremitus.  

The Veteran was afforded a VA examination in August 2011, where he complained of intermittent dry cough and dyspnea on exertion.  On physical examination, the Veteran presented with clear lungs without wheezes or crackles.  The examiner noted oxygen saturation of 99 percent.  His heart rate was regular and rhythmic without murmurs or gallops.  His chest was symmetric and respirations were regular and rhythmic.  There was no evidence of gross varicosities, venous flushing, or stasis dermatitis.  His peripheral pulse was palpable and bilaterally equal.  Furthermore, the VA examiner noted that there was no evidence of anemia, or pallor and the Veteran had good capillary refill.  The Veteran denied prescribed bed rest and treatment due to his condition during the last 12 months.  

In regards to PFT results, the VA examiner stated that she was unable to perform such testing, as the Veteran could not follow commands sufficiently.  She noted that the Veteran had severe memory deficits.  A subsequent August 2011 VA treatment record noted that many attempts were tried to have the Veteran understand the concept/directions of performing the PFT.  However, after using several mouthpieces and a visual demonstration of the mouthpiece and breathing requirements, the Veteran could not perform any of the requested testing. 

Nonetheless, the VA examiner provided an impression of pleural plaques.  The VA examiner noted that the Veteran's condition is without functional limitations and has no effect on usual occupation or on activities of daily living.  Specifically, she noted that pleural plaques related to asbestos exposure are typically asymptomatic and that the Veteran's dyspnea on exertion is more likely related to general deconditioning associated with the Veteran's overall health status.  

Because the August 2011 VA examiner was unable to provide PFT study results, the Board remanded this matter in March 2014 for an addendum opinion.  An addendum opinion was obtained in March 2014.  Based on review of the Veteran's treatment records and past X-rays, the VA examiner noted that the Veteran has asbestos-related plaques, which are asymptomatic, and without residuals and functional limitation.  The VA examiner noted that the preponderance of medical literature states that pleural plaques related to asbestos exposure are typically asymptomatic.  Furthermore, the VA examiner found that the Veteran's complaints of dyspnea are more likely due to general deconditioning caused by a non-service connected and non-respiratory condition, such as dementia or a stroke.  Although, the VA examiner was unable to provide estimated PFT study results, she noted that the Veteran does not have cor pulmonale or pulmonary hypertension.  In regards to other respiratory conditions, the VA examiner concluded that there was insufficient evidence to warrant or confirm a diagnosis of a non-service connected respiratory disorder. 

Based on the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating.  Generally, disability ratings are based upon the Veteran's symptoms and functional impairment.  See 38 C.F.R. §§ 4.1, 4.10.  However, in this case, there is no evidence that the Veteran's disability is symptomatic or results in functional limitations.  Respiratory examinations from May 2010 to February 2011 were normal.  Furthermore, after a physical examination, the August 2011 VA examiner concluded that the Veteran had no functional limitations due to his service-connected pleural plaques.  The examiner also noted that pleural plaques related to asbestos exposure are typically asymptomatic and that the Veteran's complaints of dyspnea on exertion are more likely related to general deconditioning associated with the Veteran's overall health status.  Likewise, the March 2014 VA examiner found that the Veteran's asbestos-related plaques are asymptomatic, and are without residuals and functional limitation.  As the evidence does not show any symptoms or current functional impairment associated with the Veteran's service-connected disability, the Board finds that a compensable rating is not warranted for pleural plaques.

The Board is sympathetic to the Veteran's contentions that his service-connected disability warrants a compensable rating.  The Veteran is competent to report symptoms associated with his pleural plaques.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of his pleural plaques.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  As such, the Board finds these opinions to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board also finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  There is no evidence that the Veteran's disability results in a unique disability that is not addressed by the rating criteria.  In fact, the evidence shows that the Veteran's disability is asymptomatic and does not result in any functional impairment.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Here, the Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.


ORDER

Entitlement to a compensable initial rating for pleural plaques is denied. 


____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


